Citation Nr: 0915315	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  01-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral ear 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from 
September 1963 to September 1967.  He subsequently had 14 
years of service in the Army Reserves.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The Board 
remanded the case for additional development, to include 
providing a VA examination to determine the nature and 
etiology of any ear condition that may be present.  
Specifically, the Board directed the VA examiner to obtain an 
imaging study, as recommended in a July 2006 medical advisory 
opinion.  

Because the Board determines that the AMC failed to comply 
with its February 2007 remand order, the appeal is again 
REMANDED to the RO via the remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Veteran contends that the April 2008 VA examination 
failed to comply with the February 2007 Board Remand 
directive.  The Board agrees.  Specifically, while the 
Veteran was afforded an examination as directed, it was an 
audio examination as opposed to an ear disease examination.  
The Board notes that the Veteran's claim for bilateral 
hearing loss was denied in March 2001, and the Veteran did 
not file a NOD with respect to that claim.  The hearing loss 
issue is not on appeal.  Instead, the Veteran is claiming 
service connection for a bilateral ear disorder.  

Although the Veteran admits to a history of ear trouble prior 
to service, he maintains that this problem became worse 
during service.  However, there is also evidence that the 
Veteran does not have a chronic ear disorder.  Therefore, the 
February 2007 Remand Order instructed the RO to provide an 
examination to determine whether the Veteran currently has an 
ear condition and, if so, to indicate whether it increased in 
severity during service.  The Board instructed the examiner 
to offer an opinion as to etiology if the Veteran did not 
enter service with an ear condition.  The Board formulated 
its directive from the September 2006 medical advisory 
opinion of Dr. Marilene B. Wang.  Dr. Wang reviewed the 
claims file, and determined that while a May 2005 VA examiner 
found that the Veteran's tympanic membranes and external ear 
canals were clear, "a thorough evaluation of the ears in a 
patient such as this who has a history of ear disease in the 
past should include some type of imaging study, such as a CT 
scan or MRI of the temporal bones."  The doctor further 
opined that according to the medical history provided by the 
Veteran upon entry into service, his history of ear trouble 
"could be classified as a preexisting chronic ear 
disorder."  The April 2008 examiner did not obtain any type 
of imaging study, nor did she address any medical opinion 
presented by the Board in the February 2007 Remand Order.  In 
fact, her report indicates that a medical opinion was not 
requested.

The Board also comments that the RO did not consider the 
September 2006 medical advisory opinion in the September 2008 
SSOC.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In view of the 
foregoing, the claims file must be provided to an ENT 
specialist for an imaging study and an opinion that addresses 
the origin of any ear condition the Veteran may have.

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a VA examination with 
an ENT specialist.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including an appropriate 
imaging study as referred to in paragraph 
1 of the September 2006 report of Marilene 
B. Wang, M.D.

Ask the examiner to ascertain and identify 
the diagnosis of any ear condition the 
Veteran may have.  If the Veteran 
currently has an ear condition, the 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
objective medical opinion as to whether 
the Veteran entered service with the ear 
condition.  If so, the examiner is 
requested to indicate whether the ear 
condition increased in severity during 
service, and if it did, whether the 
increase in severity represented a chronic 
worsening of the disorder or the natural 
progress of the disorder.

If the Veteran did not enter service with 
an ear condition, the examiner is 
requested to offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current ear condition is in any 
way causally or etiologically related to 
the symptomatology shown in the service 
medical records.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  Copies of all pertinent records in 
the Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.

After all of the above actions have been 
completed, a corrective notice and 
assistance letter has been issued, and the 
Veteran has been given adequate time to 
respond, readjudicate his claim.  If the 
claim remains denied, issue to the Veteran 
a supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (8).




